Appeal from a decision and award of the State Industrial Board which held that the claimant’s employment came within the coverage of the Workmen’s Compensation Law and made an award of disability benefits. Claimant was employed in the department of markets of the city of New York, as an inspector in the weights and measures division. His work did not require that he work in public markets, although he did occasionally test weights and measures there. He was injured on January 28, 1941, while on the World’s Fair Grounds. Decision and award reversed on the authority of Matter of Hayes v. City of New York (256 App. Div. 111; affd., 280 N. Y. 743), with costs to the appellant against the State Industrial Board. Crapser, Bliss, Sehenck and Foster, JJ., concur; Hill, P. J., dissents.